The commissioners' court of Cameron county, after fully complying with all the requirements of the law as to condemnation of land for a public road, ordered that the road described by metes and bounds be established, and that the value of the land taken from defendant in error by the court be deposited with the county treasurer to the credit of defendant in error, and it was ordered that a second-class road be opened and worked. From that order an appeal to the county court was prosecuted. Upon the verdict of a jury, judgment was rendered in the county court, that defendant in error recover from plaintiff in error $168. The jury found in answer to special issues that 56/100 of an acre of land belonging to defendant in error was appropriated by plaintiff in error and that it was of the value of $168. There was no testimony to show that a road had been established along the drainage ditch on the land now owned by plaintiff in error. It was proved that a road ran along and on the land, but showed no right in plaintiff in error to its use. The evidence was ample to sustain the verdict of the jury. The judgment is affirmed.